UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1692


WILFREDO GONZALEZ LORA,

                                              Plaintiff - Appellant,

          versus


THOMAS M. HOLLENHORST, Virginia AUSA, personal
and official capacity; WILLIAM FITZPATRICK,
Special Assistant U. S. Attorney, official and
personal capacity; EUGENE ROSSI, Special
Assistant U. S. Attorney; TIMOTHY MCGRATH,
Special Agent for the Drug Enforcement
Administration,    official    and    personal
capacity,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-449-1)


Submitted:   July 28, 2006                 Decided:   August 24, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Wilfredo Gonzalez Lora appeals the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b), in which he

sought reconsideration of the court’s prior order dismissing his

breach of contract action.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Lora v. Hollenhorst, No. CA-03-449-1 (E.D. Va.

filed May 24, 2005 & entered May 25, 2005).   We deny Lora’s motion

to consolidate and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -